DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 5/19/2022 in which Applicant lists claims 2, 4, 6, 8, 10, 12 and 14 as being cancelled, claims 3, 5, 7, 9, 11, 13 and 15-16 as being original, claim 1 as being currently amended, and claim 17 as being new. It is interpreted by the examiner that claims 1, 3, 5, 7, 9, 11, 13 and 15-17 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 7, 9, 11, 13 and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 17 sets forth that the shape memory alloy connects the first holding frame to the fixture base, and that the shape memory alloy connects the second holding frame to the fixture base. Applicant points to paragraphs [0021] and [0022] as support for the amendments (see at least the remarks from 3/21/2022). However, paragraphs [0021] and [0022] do not appear to provide support for the shape memory alloy connecting the first holding frame to the fixture base, or the shape memory alloy connecting the second holding frame to the fixture base. Paragraph [0023] describes that a first shape memory alloy (fig. 1, 50) is mounted to the first holding frame (fig. 1, 20), that a tail end of the SMA is supported by a fixing part (54) and the tail end is mounted to the second holding frame (fig. 1, 30). Additionally, paragraph [0024] describes that a second shape memory alloy (fig. 1, 51) is mounted to the first support part (40), that a tail end is supported by the fixing part (54) and the tail end is mounted to the second holding frame (fig. 1, 30). However, the fixture base is described by the disclosure as being element 10 (fig. 1, paras. [0017]-[0018], [0029], [0033], [0039]). Therefore, the specification does not support the newly added limitations of claims 1 and 17 wherein the shape memory alloy connects the first holding frame to the fixture base, and that the shape memory alloy connects the second holding frame to the fixture base. 
Claims 3, 5, 7, 9, 11, 13 and 15-17 are rejected for inheriting the same deficiencies of the claims from which they depend.
Response to Arguments
Applicant’s arguments, see pages 5-6 of the remarks, filed 3/21/2022, with respect to the Hu et al. (US 2018/0321504 A1) and/or Im et al. (US 2018/0224665 A1) do not disclose the newly added limitations wherein the shape memory alloy connects the first holding frame to the fixture base, and that the shape memory alloy connects the second holding frame to the fixture base, have been fully considered and are persuasive.  However, these arguments are with respect to the new matter limitations as set forth above. Therefore, the prior art rejections are hereby withdrawn in favor of the 112(a) new matter rejections as set forth above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        5/25/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872